                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


KARL K. KNIGHT, II,                  )                3:19-cv-00114-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                January 31, 2020
DEPUTY DJUKIC and DEPUTY SIMCOX, )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court are Plaintiff’s “Motion to Receive All Case Filings Physically Not
Electronically” (ECF No. 23) and Plaintiff’s “Request for Defendants Counsels Mailing Address,
Name and Information” (ECF No. 25).

       Plaintiff is advised that the court and Defendants’ counsel received Plaintiff’s Notice of
Change of Address (ECF No. 24) and Plaintiff’s address has been updated on the court’s docket
sheet. Additionally, on January 23, 2020, the court provided Plaintiff with a copy of the court’s
docket sheet which reflects Defendants’ counsel’s contact information. (ECF No. 20.)

      Defendants are directed, however, to re-serve their answer to Plaintiff’s complaint
(ECF No. 15) upon Plaintiff at his current address at FCI Herlong.

       Based on the above, Plaintiff’s “Motion to Receive All Case Filings Physically Not
Electronically” (ECF No. 23) and Plaintiff’s “Request for Defendants Counsels Mailing Address,
Name and Information” (ECF No. 25) are DENIED as moot.

       IT IS SO ORDERED.

                                            DEBRA K. KEMPI, CLERK

                                            By:         /s/______________________
                                                    Deputy Clerk
